SENTENCIA
El axioma rector que informa la Ley de Evidencia como mecanismo para lograr hasta donde los límites imperfectos humanos permiten la verdad judicial está cimentado sobre la premisa cardinal de “garantía circunstancial de vera-cidad”.
Principios relativos a las inferencias, deducciones, lo probable frente a lo menos probable, obliga en los casos civiles a que la decisión del juzgador se produzca de acuerdo con la preponderancia de las pruebas, “a base de criterios de probabilidad”. Regla 10(F). Así, la Regla 79 de dicho cuerpo exime de evidencia extrínseca de autenticación, como condición previa a su admisibilidad, todo documento debidamente reconocido si “el certificado cumple con los requisitos pertinentes en ley relativos a certificaciones, par-*385ticularmente con las disposiciones sobre derecho notarial”. Si el documento cumple con todas las normas y formali-dades de redacción y suscripción es, prima facie, auto-auténtico. No precisa de testimonio o evidencia adicional para su admisibilidad. El proponente del documento puede descansar en esa presunción de autenticidad y correspon-dería a su opositor destruir esa característica.
En lo pertinente, la Ley de 12 de marzo de 1903, regulatoria de la forma y manera de prestarse una declaración jurada (afidávit), en su Art. 3 prescribe que “se harán cons-tar por escrito y serán firmadas por las personas que las hicieren”. (Énfasis suplido.) 4 L.P.R.A. sec. 883. Complementa esta disposición la See. 3 de la Ley de 12 de marzo de 1908, que exige que los afidávit de autenticidad contengan una numeración sucesiva y continua que será encabezada por el número correspondiente y correlativo al de la inscripción en el Registro de Afidávit dispuesto en la Sec. 5 de la misma ley. Finalmente, su Sec. 8 apercibe que un afidávit no inscrito en dicho Registro o no incluido en el índice correspondiente será nulo. Nada dispone si falta la firma del funcionario autorizante. Distinto de la situación en que el otorgante no lo suscribe, es razonable concluir que si esa omisión es del funcionario otorgante, per se no lo invalida y puede ser subsanado.
Los preceptos y principios expuestos son de importancia al evaluar el planteamiento de la sucesión recurrente respecto a que el pagaré representativo de la supuesta obli-gación de su causante, Dr. Juan B. Moczó, —presentado en evidencia— no era admisible por carecer exclusivamente de la firma del notario Jorge M. Morales, ante quien alegada-mente se otorgó. Aunque no tiene la firma notarial, dicho documento contiene el número de Registro de Afidávit del referido notario (72,745), y su sello notarial.
Ante la ausencia de la firma del notario, nos inclinaría-mos a sostener el señalamiento de la sucesión. Sin embargo, notamos que de un análisis integral de toda la prueba que *386tuvo ante si el tribunal de instancia surgen ciertos indica-dores para sostener que el mismo posee suficientes garan-tías de veracidad que militan en contra de la revocación, en esta etapa, de la sentencia. A tal efecto advertimos que dicho pagaré fue presentado en unión de ocho (8) más, ade-más del suscrito por el Dr. J.E. Colón como Presidente de la deudora principal, también demandada, Oficinas Profesionales, Inc. Todos, excepto los que contienen la firma del notario, están firmados por Colón y por sus respectivos suscriptores. Dos están debidamente firmados por el notario Morales. Poseen número de afidávit y el sello notarial.
Estas circunstancias permitían, a nuestro juicio, que el tribunal de instancia estimara y concluyera en su ánimo que indirecta o circunstancialmente se probó que el cau-sante Moczó suscribió el pagaré en cuestión, y que la sola omisión de la firma del notario no lo invalidaba ni afectaba en su sustancia su autoautenticidad y veracidad. Queda, sin embargo, el reclamo legítimo, stricto jure, de la sucesión. Aunque el 5 de agosto de 1981 expresó que no había formu-lado en tiempo su contestación a la demanda, pues estaba “en espera de que la parte demandante [le] contestara si aceptaba una oferta de transacción”, al otro día la presentó, pero negó la existencia de dicha deuda. Ya había fallecido el doctor Moczó. Es perfectamente .comprensible y legítima esa posición forense y explica los méritos del recurso de la sucesión ante nos. En última instancia, no puede descar-tarse la posibilidad de que, más que una simple omisión, el pagaré nunca fuera suscrito por el causante doctor Moczó o que si lo hizo no fuera ante el notario Morales. Esta última posibilidad derrotaría ipso jure su autoautenticidad y la parte actora tendría que recurrir a otros medios supletorios para probar su contención. Ello ciertamente es un obstáculo para que prevalezca la sentencia.
Por otro lado, según también indicamos, del análisis integral de toda la evidencia documental surgen circuns-tancialmente ciertos indicadores, algunos fuertes, de que *387probablemente fue suscrito por el causante ante el notario Morales —al igual que lo hicieron algunos de los otros deu-dores— y que podría tratarse de una mera omisión subsa-nable.
Más que simples conjeturas, “a base de criterios de pro-babilidad” ambas posiciones son atendibles. Ante esta encrucijada, en un balance justiciero, nos inclinamos a resolver que procede la devolución del caso al foro de instancia para que las partes diluciden la legitimidad del documento o la certeza de la obligación, a través de los dis-tintos medios disponibles.
Se expide el auto y se dicta sentencia en que se devuelve el caso al Tribunal Superior, Sala de San Juan, para trámites compatibles con lo expuesto.
Así lo pronunció y manda el Tribunal y certifica la señora Secretaria. El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente.
(.Fdo.) Lady Alfonso de Cumpiano

Secretaria General


—O—